Case: 17-60229          Document: 00514171090      Page: 1   Date Filed: 09/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                             No. 17-60229                        FILED
                                           Summary Calendar              September 26, 2017
                                                                            Lyle W. Cayce
WINDELL C. BLOUNT; JAMES M. EVANS, SR.,
                                                                                 Clerk


                 Plaintiffs – Appellants,

v.

MISSISSIPPI DEPARTMENT OF HUMAN SERVICES; RICHARD BERRY,
Executive Director; LINDA SLAUGHTER, Regional Director; WALLEY
NAYLOR, Director of the Division of Field Operations; RUTH ANN
WILLIAMS, Mississippi Access and Visitation Director; NELENE
LEDFORD, Mississippi Access and Visitation; PETRA KAY, Families First
Resource Center Director; FAYE PETERSEN, Family Master Appointee by
the Department of Human Services; SEQUOIA EUBANKS, Social Worker;
ANDREAL HARPER, Social Worker; VERNASSIA HARBIN, Department
Supervisor; JUDY PRICE, Case Worker; O. J. PAGE,

                 Defendants – Appellees.

----------------------------------------

WINDELL C. BLOUNT; JAMES M. EVANS, SR.,

                 Plaintiffs – Appellants,

v.

MISSISSIPPI DEPARTMENT OF HUMAN SERVICES; RICHARD BERRY,
Executive Director; LINDA SLAUGHTER, Regional Director; WALLEY
NAYLOR, Director of the Division of Field Operations; RUTH ANN
WILLIAMS, Mississippi Access and Visitation; NELENE LEDFORD,
Mississippi Access and Visitation; PETRA KAY, Families First Resource
Center Director; FAYE PETERSEN, Family Master Appointee by the
Department of Human Services; SEQUOIA EUBANKS, Social Worker;
ANDREAL HARPER, Social Worker; VERNASSIA HARBIN, Department
     Case: 17-60229       Document: 00514171090         Page: 2    Date Filed: 09/26/2017



                                      No. 17-60229
Supervisor; JUDY PRICE, Case Worker; Lieutenant O. J. PAGE, Jackson
Police Officer/Hinds County Court Service,

               Defendants – Appellees.




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                      USDC No. 3:14-CV-336, 3:15-CV-404


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Pro se Plaintiffs–Appellants Windell C. Blount and James M. Evans, Sr.
appeal the district court’s February 28, 2017 final judgment in favor of
Defendants–Appellees. On appeal, Plaintiffs–Appellants argue that this case
turns on the application of section 79-11-141 of the Mississippi Code, which
addresses the liability of persons who purport to act as or on behalf of a
corporation while knowing there is no incorporation. Miss. Code Ann. § 79-11-
141. In addition, among other things, Plaintiffs–Appellants continue to seek
damages pursuant to 42 U.S.C. § 1983 for alleged violations of the First,
Fourth, Fifth, Fourteenth, and Sixteenth Amendments of the United States
Constitution. Having reviewed the orders referenced in the district court’s
February 28, 2017 final judgment and the appellants’ somewhat confusing
brief, this court is satisfied that the district court did not commit any reversible
error. Accordingly, the district court’s judgment is AFFIRMED.




       * Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in Fifth Circuit Rule 47.5.4.

                                             2
    Case: 17-60229    Document: 00514171090     Page: 3   Date Filed: 09/26/2017



                                 No. 17-60229
      Also pending are the following motions filed by Plaintiffs–Appellants: (1)
a motion to strike a portion of the brief filed by Defendant–Appellee Petra Kay,
(2) a motion to strike portions of the brief filed by Defendant–Appellee O. J.
Page, (3) a motion to strike any and all references to any immunity from the
brief of Defendants–Appellees Mississippi Department of Human Services,
Richard Berry, Linda Slaughter, Walley Naylor, Ruth Ann Williams, Nelene
Ledford, Faye Peterson, Sequioia Eubanks, Andreal Harper, Vernassia
Harbin, and Judy Price, (4) a motion to strike the joinder filed by Defendant–
Appellee Petra Kay, and (5) an opposed motion for default judgment. Having
considered the above-referenced motions, it is further ordered that each motion
is DENIED.




                                       3